Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, Patent 8229694-Nakagawa et al (Hereinafter referred to as “Nak”), Patent 8085295 B2-Tobiason et al (Hereinafter referred to as “Tob”),  Patent 7652275 B2-Gladnick, and Patent 10466028 B2-Takesako does not disclose, with respect to claim 1, a coordinate measuring machine system, comprising: a vision probe comprising: a light source; an objective lens that inputs image light arising from a surface of a workpiece which is illuminated by the light source, and transmits the image light along an imaging optical path, wherein the objective lens defines an optical axis of the vision probe which extends at least between the objective lens and the workpiece surface; a camera that receives imaging light transmitted along the imaging optical path and provides images of the workpiece surface; a slide mechanism configuration comprising an x-axis slide mechanism, a y-axis slide mechanism and a z-axis slide mechanism that are each configured to move the vision probe in mutually orthogonal x-axis, y-axis and z-axis directions, respectively, within a machine coordinate system; a rotation mechanism coupled between the z-axis slide mechanism and the vision probe and configured to rotate the vision probe to different angular orientations relative to the z-axis of the machine coordinate system; one or more processors; and a memory coupled to the one or more processors and storing program instructions that when executed by the one or more processors cause the one or more processors to at least: adjust the orientation of the vision probe using the rotation mechanism so that the optical axis of the vision probe is directed toward a surface of the workpiece wherein the optical axis of the vision probe is not parallel to the z-axis of the machine coordinate system and corresponds to an image stack acquisition axis; acquire an image stack comprising a plurality of images each corresponding to a focus position of the vision probe along the image stack acquisition axis, wherein the acquiring of the image stack comprises: adjusting a plurality of the slide mechanisms to move the vision probe from a first image acquisition position to a second image acquisition position which are each along the image stack acquisition axis, wherein the vision probe acquires first and second images of the plurality of images at the first and second image acquisition positions, respectively; and adjusting the plurality of the slide mechanisms to move the vision probe from the second image acquisition position to a third image acquisition position which is also along the image stack acquisition axis, wherein the vision probe acquires a third image of the plurality of images at the third image acquisition position; and determine focus curve data based at least in part on an analysis of the images of the image stack, wherein the focus curve data indicates 3-dimensional positions of a plurality of surface points on the surface of the workpiece as claimed.  Accordingly, claims 1-15  are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487